Exhibit 23.3 Brian F. Faulkner A Professional Law Corporation 27127 Calle Arroyo, Suite 1923 San Juan Capistrano, California 92675 (949) 240-1361 March 7, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Wildcap Energy Inc. - Form S-1 Dear Sir/Madame: I have acted as a counsel to Wildcap Energy Inc., a Nevada corporation (“Company”), in connection with its registration statement on Form S-1 (“Registration Statement”) relating to the registration of 1,130,000 shares of common stock (“Shares”), $0.001 par value per Share, byselling stockholders of the Company.I hereby consent to all references to my firm included in this Registration Statement, including the opinion of legality. Sincerely, By: /s/Brian F. Faulkner Brian F. Faulkner
